DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 13th, 2021 has been entered. Claims 4, 6, and 10 have been canceled and claim 13 has been added. Claims 1-3, 5, 7-9, and 11-12 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection and rejection previously set forth in the Non-Final Office Action mailed February 17th, 2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Tae Young (KR 100870300), hereinafter Kim '300.
Regarding claim 1, an embodiment of Kim '300 teaches a suction tool, comprising: 

a hollow sub pipe (120, see fig. 3) having: a rear end side at which an inside of the sub pipe communicates with an inside of the main pipe (123, see fig. 6); and a front end portion in which a sub suction port is formed (see fig. 4), 
the sub pipe being provided so as to be movable between a retracted position in which the front end portion of the sub pipe is arranged so as to be retracted from the front end portion of the main pipe, and a use position in which the front end portion of the sub pipe is arranged so as to protrude from the front end portion of the main pipe along an axial direction of the main pipe (as shown in fig. 5 and fig. 6). 
That embodiment of Kim '300 does not teach that the sub pipe is cylindrical, arranged inside the main pipe in a retracted position, and forms an interspace between the inner edge of the main suction port and the outer edge of the sub pipe.
However, Kim '300 teaches a separate embodiment wherein the sub pipe is cylindrical and the sub pipe being arranged inside the main pipe in the retracted position, a part of the sub pipe being arranged so as to protrude from the front of the main pipe in the use position (see fig. 9 and fig. 10 showing the sub pipe 220 arranged inside main pipe 210 in retracted position and protruding from end of main pipe 210 and out portion of joint 230 in use position). The second embodiment shows a pipe sized so that there is no interspace between the inner edge of the main suction port and the outer edge of the sub pipe. 
Were the teachings of the second embodiment of a cylindrical pipe stored inside the main pipe rather than externally integrated in the first, it would lead to an invention such that the sub pipe was arranged so as to form an interspace between the inner edge of the main suction port and the outer edge of the sub pipe in the use position, as the pipe of the first invention was notable narrower than the 

Regarding claim 2, Kim '300 teaches the suction tool according to claim 1, wherein the main suction port of the main pipe is not occluded when the sub pipe is in either of the retracted position and the use position (the smaller diameter extension would not occlude the main pipe suction port in either position, see fig. 6).

Regarding claim 5, Kim '300 teaches the suction tool according to claim 1, further comprising a remover provided inside the main pipe, the remover configured to remove trash adsorbed on an outer side of the sub suction port of the sub pipe from the sub pipe when the sub pipe moves from the use position toward the retracted position (the front edge of rail 111 that sub-pipe 120 travels along adjacent to main pipe entrance is capable of removing trash on the outer edge of the sub pipe when the sub pipe is retracted, see fig. 3).

Regarding claim 12, Kim '300 teaches a vacuum cleaner, comprising:
a vacuum cleaner main body (2 see Kim '300 fig. 1),
a suction tool (see fig. 1) 
the suction tool comprising a hollow cylindrical main pipe (5) having: a rear end side connected to a vacuum cleaner main body (see fig. 1); and a front end portion in which a main suction port is formed (see fig. 2); and 
a hollow sub pipe (120, see fig. 3) having: a rear end side at which an inside of the sub pipe communicates with an inside of the main pipe (123, see fig. 6); and a front end portion in which a sub suction port is formed (see fig. 4), 

That embodiment of Kim '300 does not teach that the sub pipe is cylindrical, arranged inside the main pipe in a retracted position, and forms an interspace between the inner edge of the main suction port and the outer edge of the sub pipe.
However, a second embodiment of Kim '300 teaches a separate embodiment wherein the sub pipe is cylindrical and the sub pipe being arranged inside the main pipe in the retracted position, a part of the sub pipe being arranged so as to protrude from the front of the main pipe in the use position (see fig. 9 and fig. 10 showing the sub pipe 220 arranged inside main pipe 210 in retracted position and protruding from end of main pipe 210 and out portion of joint 230 in use position). The second embodiment shows a pipe sized such that there is no interspace between the inner edge of the main suction port and the outer edge of the sub pipe. 
Were the teachings of the second embodiment of a cylindrical pipe stored inside the main pipe rather than externally integrated in the first, it would lead to an invention such that the sub pipe was arranged so as to form an interspace between the inner edge of the main suction port and the outer edge of the sub pipe in the use position, as the pipe of the first invention was notable narrower than the main pipe (see fig. 6).
Such a combination would have been obvious to a person having ordinary skill in the art as the use of a known technique (the placement of the sub pipe inside the main pipe) to improve similar devices in the same way.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim '300 in view of Foster (U.S. Patent No. 3,238,557).
	Regarding claim 3, Kim '300 teaches the suction tool according to claim 1, but does not teach that the sub suction port of the sub pipe is mesh-patterned. However, Foster teaches the use of wire mesh on a suction outlet (wire mesh 85 on nozzle 75, see Foster fig. 10 and fig. 11). 
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Foster with the suction tool of Kim '300, doing so would enhance dirt removal on certain materials (see Foster col. 4 lines 29-35).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Yun Hwan (KR 20130110373), hereinafter Kim '373, in view of Otsubo (U.S. Patent No. 4723338).
Regarding claim 11, Kim '373 teaches a suction tool, comprising: 
a linear hollow cylindrical main pipe (1) having: a rear end side connected to a vacuum cleaner main body (see description of vacuum cleaner in in background-art); and a front end portion in which a main suction port is formed (end of main pipe 1, see fig. 2); 
a suction port body attached to the front end portion of the main pipe, the suction port body having a bottom surface in which a suction port is formed (main body 10, lower surface with port 13, see fig. 2); and 
a hollow sub pipe (20) having a front end portion in which a sub suction port is formed (suction port 22, see fig. 2), the sub pipe being provided so as to be movable between a retracted position in which the front end portion of the sub pipe is retracted from a front end portion of the suction port body and the sub pipe is housed entirely in the suction port body, and a use position in which the front end portion of the sub pipe is arranged so as to protrude from the front end portion of the suction port body (see fig. 3-fig. 5 showing the three retractions stages and fig. 2 showing a side view with the retracted position shown by dotted outline), an inside of the sub pipe communicating with an inside of 
Kim '373 does not teach that the main body is connected to the main pipe in an attachable and detachable manner or that the protruding sub pipe is cylindrical.
However, cleaning heads connected to a vacuum cleaner main body in an attachable and detachable manner are well-known in the cleaning arts (see: Otsubo col. 1 lines 10-30). Otsubo additionally teaches the use of a cylindrical sub-pipe for a built-in crevice tool. It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Otsubo into the device of Kim '373 as doing so represents the simple substitution of one known element (the cylindrical sub pipe of Otsubo) for another (the rectangular sub pipe of Kim '373) to obtain predictable results.

Regarding claim 13, Kim '373 in view of Otsubo teaches the suction tool according to claim 11, but does not teach that it further comprises a flexible hose located between the linear hollow cylindrical main pipe and the vacuum cleaner main body. 
However, Otsubo teaches a vacuum cleaner with a flexible hose (11) located between a main pipe (hollow extension tube 12) and a main body (source of suction such as vacuum cleaner canister, not shown, see Otsubo col. 2 lines 15-25).
It would have been obvious to a person having ordinary skill in the art to combine the additional teachings of Otsubo with the device of Kim '373 and Otsubo, as doing so would simply represent the combination of prior art elements according to known methods to yield predictable results.

Allowable Subject Matter
Claims 7-9 are allowable over the prior art.
The prior art contains suction tools that describe the claimed features, but not in a combination that is capable of performing the described functionality of “the sub pipe being arranged on an outside of the main pipe in the retracted position and being arranged on an upper side of the rotating brush of the suction port body so as to be able to come into contact with the rotating brush in the use position”. Sato et al (JP 2007260035) teaches the use of rollers in a suction head to clean an extensible dust-wiping portion, and (JP 3094772) teaches a cleaner with a sub-pipe arranged on an outside of the main pipe, but there is no teaching, suggestion, or motivation to combine them in such a way that the sub pipe would extend on an upper side of the rotating brush of the suction port body such that was able to come into contact with the rotating brush in the use position. Rollers are typically contained inside a suction head and a modification to allow contact between a sub-pipe and rollers does not appear to be present or suggested in the prior art.
Claims 8 and 9 depend from claim 7.

Response to Arguments
Applicant’s arguments, see pages 7-18, filed May 13th, 2021, with respect to the rejections of claims 1-12 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Kim ‘300 and Kim ‘373 as provided above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Boddy et al. (GB 2388526) teaches a suction cleaner handle with an extending crevice tool
(KR 20100006513), Hara et al. (JP 2010136799), and Woo (KR 19980028322) teach a variety of crevice brushes for use in conjunction with suction cleaners
Carlsson (U.S. Patent No. 5927758), Yoshida et al. (CN 102048497), and Kim Dong Hyo (KR 20140037538) teach vacuum cleaners with various telescoping or protruding features

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on May 13th, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723